Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
This invention is generally directed towards automated chat systems of resolving using issues.  When a user requests solution of an issue, a live communication between the user and a bot is facilitated.  As messages are communicated between the user and the bot, the messages are used to train a machine learning model which is subsequently applied to the messages.  The machine learning model is also dynamically updated based on the ongoing messages, one or more current actions that were determined to be taken as a result of the applying of the machine learning model to the messages, as well as textual or non-textual attributes of the ongoing messages.
The closest prior arts (see previously applied Karuppasamy, Kwak and Williams) generally teach using instant messages in conversations with bots to train a machine learning model.  However, these arts use the trained machine learning model for future communications and thus fails to teach or suggest “applying the machine learning model to the ongoing messages to automatically determine one or more current actions associated with the issue; monitoring performance of the one or more current actions, wherein the monitoring includes real-time analysis of textual or non-textual attributes of the ongoing messages; and dynamically updating the machine learning model based on the ongoing messages, the one or more current actions, and the textual or non-textual attributes of the ongoing messages” as claimed in independent claim 1 in conjunction with all other claimed limitations.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BUI/Primary Examiner, Art Unit 2448